—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered January 14, 1998, which, inter alia, granted defendant’s oral application to remove the general counsel of a non-party corporation and replace him with counsel chosen by defendant and directed a procedure for selecting a new managing agent for the building owned by the corporation, both until the hearing adjourned to February 10, 1998, and imposed upon plaintiff the costs of defendant’s appearance on the original hearing date, unanimously affirmed, with costs.
We perceive no error in the interim relief fashioned by the court, nor improvidence in the discretionary imposition of costs under the circumstances. We have considered plaintiff’s other contentions and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.